         Case 20-03016 Document 26 Filed in TXSB on 07/08/20 Page 1 of 8
         Case 18-03276 Document 17 Filed in TXSB on 12/14/18 Page 1 of 18


                  IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE SOUTHERN DISTRICT OF TEXAS
                             HOUSTON DIVISION

IN RE:                                      §
                                            §
NEIGHBORS LEGACY HOLDINGS, INC.,            §     CASE NO. 18-33836-H1-11
                                            §     (Chapter 11)
     Debtor.                                §

 MARK SHAPIRO, TRUSTEE             §
 OF THE UNSECURED CREDITOR TRUST   §
OF NEIGHBORS LEGACY HOLDINGS,      §
INC. AND ITS DEBTOR AFFILIATES     §                  ADV. P. NO. 20-03016
                                   §
    Plaintiff                      §
                                   §
VS.                                §
                                   §
                                   §
TOM VO; BEAUMONT ER PHYSICIANS     §
ASSOCIATES, PLLC; PRANAV SHUKLA;   §
NEIGHBORS OF THE PERMIAN           §
BASIN, LLC; ABARADO & DO           §
FAMILY, LP; EMTEX                  §
INVESTMENTS, LLC; KENNETH DIREKLY; §
EMERGENCE HOLDINGS LLC; EDR        §
INVESTMENTS LLC; ATIBA BELL;       §
MEDICAL ASSOCIATED, PLLC;          §
ALBERTO A. GONZALEZ, MD;           §
EKTA POPAT; TOWARDS INFINITY LLC; §
AB PHYSICIAN SERVICES LLC;         §
AHMED F. SHAIKH; ROY MARRERO;      §
SPRING PASADENA INVESTMENTS, LLC; §
WILLIAM APPIAH; APPLIED            §
ENHANCEMENTS, PLLC; FILLORY        §
HOLDINGS, LLC; THANH CHENG;        §
ANDREW O. OKAFOR, M.D. P.A.;       §
ROGER STARNER JONES, JR.;          §
MANUEL ACOSTA, PLLC;               §
ISAAC FREEBORN; ADDISON HN VO      §
INVESTMENTS LLC; JAMES LOCKE, MD; §
MEGADODO LLC; DIEN BUI, MD;        §
CATNIAJ, PLLC; NIA JOHNSON;        §
OBIDIKE R. AKAHARA MD PA;          §
WISESTAFF, LLC; TEAMUS             §
INVESTMENTS, LTD; HAZEL CEBRUN;    §
                                        1
      Case 20-03016 Document 26 Filed in TXSB on 07/08/20 Page 2 of 8
      Case 18-03276 Document 17 Filed in TXSB on 12/14/18 Page 2 of 18


LBN MEDICAL CARE, PLLC; DARUL        §
SEHAT, PA; BANKYMED EMERGENCY        §
MANAGEMENT, LLC; UPCLICK             §
VENTURES, LLC; DAVID C. HERRERA, MD; §
ALI OSMAN; IVAN MELENDEZ; BAQIR      §
HOLDINGS, PLLC; ROBERT WRIGHT, DO; §
JEFFERY P. REBOUL, DO; JAMES M.      §
PICCIONE, MD, PLLC; KA HOTT PLLC;    §
STUART R. QUARTERMONT, MD;           §
C. GUADARRAMA PLLC; OMOTOLA O.       §
JAIYEBO; ELANIE UCBAMICHAEL, MD;     §
EDGAR HERNANDEZ, MD;                 §
HAYWOOD HALL; JORGE JAVIER           §
ESCOBAR JR., MD PA; DONALD HUBBARD, §
MD PA; THOMAS M. MERCADO, MD PLLC; §
JORGE; BARAJAS, MD PA; AIMAN A.      §
SHOKR, MD; MICHAEL MOHUN; PETER      §
SHELBY EVANS, MD; DAVID HAACKE,      §
ISABEL REYNA, MD, JASON YOST;        §
HAYNES EMERGENCY MEDICINE, PA;       §
MARIA AGUINAGA, MD PA; DARIN         §
ASHBROOKS; SHAWNA LABERT PITT;       §
CANDANOSA MD PA; JMZ PLLC; HAMAN §
HEALTHCARE GROUP, LLP; SHANNON       §
SPIGENER PLLC; OLGA LANGLY;          §
CLINT CARTER, MD PA; DON HARPER;     §
SDR HEALTHCARE INC; UCBAMICHAEL §
HOLDINGS LTD, UCBAMICHAEL            §
HOLDINGS MANAGEMENT, LLC;            §
SALVADOR ELIZARRARAZ, JR., MD PA;    §
                                     §
                                     §
Defendants.                          §



                  PLAINTIFF’S RESPONSE TO DEFENDANT
                 BANKYMED EMERGENCY MANAGEMENT
                PLLC’S MOTION TO DISMISS FOR IMPROPER
                                JOINDER




                                     1
                Case 20-03016 Document 26 Filed in TXSB on 07/08/20 Page 3 of 8




           TO THE HONORABLE MARVIN ISGUR, U.S. BANKRUPTCY JUDGE: COMES NOW,

PLAINTIFF MARK SHAPIRO, TRUSTEE OF THE UNSECURED CREDITOR TRUST OF

NEIGHBORS LEGACY HOLDINGS, INC. AND ITS DEBTOR AFFILIATES and files this

Response to Defendant Bankymed Emergency Management PLLC’s (“Bankymed”) Motion to

Dismiss for Improper Joinder (Dkt. 13), and would show as follows:

                                                     BACKGROUND

           1.       On February 17, 2020, Plaintiff filed its First Amended Complaint in this matter (Dkt.

4), alleging fraudulent transfers against the Transfer Defendants, including Bankymed, pursuant to

11 U.S.C. §§544, 548, and applicable state law, including Texas Business and Commerce Code

§24.006(a).1 As explained in the Complaint, all of the Transfer Defendants are affiliated with the

Neighbors Debtor Entities, and received payments from the Neighbors Debtor Entities between 2016

and 2018. At the time the Transfers were made, the Neighbors Debtor Entities were insolvent when

it made the Transfers as the fair market value of their assets exceeded their liabilities. The Neighbors

Debtor Entities were engaged in business or transactions for which any property remaining after the

Transfer was an unreasonably small capital. Additionally, at the time of the Transfers, the Neighbors

Debtor Entities could not make payments on its debts as they became due.

           2.       On June 17, 2020, Bankymed filed a Motion to Dismiss for Improper Joinder (Dkt.13)

(hereinafter, the “Motion to Dismiss”), alleging that the Transfer Defendants were improperly joined

under Fed. R. Bank. P. 7020 and seeking for Plaintiff’s proceeding to be dismissed in its entirety.2




1
    Plaintiff’s First Amended Complaint (Dkt. 4) at 18-19.
2
    Motion to Dismiss (Dkt. 13) at 6.
                                                             18
              Case 20-03016 Document 26 Filed in TXSB on 07/08/20 Page 4 of 8



                                         ARGUMENT AND AUTHORITIES

         3.       As a preliminary matter, Federal Rule of Bankruptcy Procedure 7021 adopts Federal

Rule of Civil Procedure 21, which explicitly states that “misjoinder of parties is not a ground for

dismissing an action.”3          Even assuming Bankymed’s arguments that it was misjoined to this

proceeding are true, which they are not, the Motion to Dismiss requests improper relief as it seeks to

have Plaintiff’s Complaint dismissed. This Court would have to violate the Federal Rules of

Bankruptcy Procedure in order to grant the Motion to Dismiss. As such, the Motion should be denied

by this Court.

         4.       Despite this, Plaintiff will address Bankymed’s incorrect understanding that it is

improperly joined to this action and why Plaintiff’s claims against Bankymed should not be severed.

As an alternative, Plaintiff would suggest that in the interest of judicial efficiency, this matter should

proceed in its present, consolidated form for discovery, and should Bankymed (or any other party)

believe that they will be prejudiced at trial by a consolidated proceeding with any remaining parties,

that party may move the Court for a severance at that time.

The Transfer Defendants are Properly Joined to the Adversary Proceeding

         5.       Federal Rule of Bankruptcy Procedure 7020 states that Fed. R. Civ. P. 20 governs

permissive joinder in adversary proceedings.4 Fed. R. Civ. P. 20 permits joinder of Defendants if (1)

any right to relief is asserted against the Defendants jointly, severally, or in the alternative with respect

to or arising out of the same transaction, occurrence, or series of transactions or occurrences, and (2)

any question of law or fact common to all defendants will arise in the action.5 Under the Rules, the

impulse is towards entertaining the broadest possible scope of action; joinder of claims, parties and




3
  Fed. R. Bank. P. 7021 (citing Fed. R. Civ. P. 21) (emphasis added).
4
  Fed. R. Bank. P. 7020.
5
  Fed. R. Civ. P. 20(a)(2).
                                                          18
             Case 20-03016 Document 26 Filed in TXSB on 07/08/20 Page 5 of 8



remedies is strongly encouraged.6 “Transactions or occurrences satisfy the series of transactions or

occurrences requirement of Rule 20(a) if there is some connection or logical relationship between the

various transactions or occurrences.”7 A logical relationship exists if there is some nucleus of

operative facts or law.8

        6.       In the case before the Court, the Transfer Defendants, including Bankymed, are

affiliated with the Neighbors Debtor Entities. The Transfer Defendants all received payments from

the Neighbors Debtor Entities between 2016 and 2018, and at the time the Transfers were made the

Neighbors Debtor Entities were insolvent. Because the Neighbors Debtor Entities were making

payments to the Transfer Defendants, there is a nucleus of operative facts at play here creating a

logical relationship between the series of transactions. Additionally the Transfer Defendants will

factual questions in common, including (1) whether cash from Neighbors Debtor Entities bank

account was sent to the Transfer Defendants; (2) whether the Transfer Defendants received transfers

of funds between 2016-2018 from the Neighbors Debtor Entities bank account; and (3) whether the

Neighbors Debtor Entities received less than reasonably equivalent value for the transfers. Both

prongs of the 20(a)(2) test are met for the Transfer Defendants, and Plaintiff’s joinder of the Transfer

Defendants was proper under the Rules.

        7.       Bankymed points to cases such as Tele-Media Co. of Western Conn. v. Antidormi and

Kenvin v. Newburger, Loeb Co. in an attempt to argue that the Transfer Defendants are misjoined,9

but these cases are quite different in facts and circumstances from the instant proceeding. In

Antidormi, the defendants were 104 individuals who were allegedly using devices to receive




6
  United Mine Workers of Am. V. Gibbs, 383 U.S. 715, 724, 86 S. Ct. 1130 (1966).
7
  Americans for Fair Patent Use, LLC v. Sprint Nextel Corp. et al., 2011 U.S. Dist. LEXIS 2947(E.D.Tex. Jan. 12,
2011) (citing Hanley v. First Investors Corp., 151 F.R.D. 76, 79 (E.D. Tex. 1993).
8
  Id.
9
  Motion to Dismiss at ¶ 8.
                                                         18
           Case 20-03016 Document 26 Filed in TXSB on 07/08/20 Page 6 of 8



unauthorized pay-per-view broadcasts that the cable television service plaintiff had the rights to.10

The Defendants acted separately, had never met each other, were not using the same device, and

otherwise had no single connection to each other or through the plaintiff. Unlike Antidormi, the

Transfer Defendants all share a connection and relationship with the Neighbors Debtor Entities, and

all received payments, directly or indirectly, from the Neighbors Debtor Entities between 2016 and

2018. Additionally, a major factor of the Antidormi court disfavoring joinder of the defendants was

because a single action imposed significant burdens on the Clerk’s office because the Clerk’s office

would have to print and mail a copy of every order in the case to every defendant. 11 The Antidormi

court was operating in 1998, whereas in the modern era where everything is done electronically, there

is minimal burden on the Clerk’s office managing the instant case jointly. Similarly, the Defendants

in Kenvin did not have any connection to one another because they were involved in transactions that

had no logical connection. The Defendants in Kenvin all had on separate occasions allegedly extended

the individual plaintiff credit with which the plaintiff used to buy stocks. 12 After the plaintiff lost

money, he sued the four separate brokerages.13 There was no logical link between the four separate

loans that were complained of in Kenvin. Unlike Kenvin, the transfers at issue before the Court were

all a part of the same scheme and series of transactions to transfer money away from the Neighbors

Debtor Entities and into the hands of individuals and organizations affiliated with the Neighbors

Debtor Entities in an effort to defraud the bankruptcy estate.




10
   Tele-Media Co. of Western Conn. v. Antidormi, 179 F.R.D. 75, 76 (D. Conn. 1998).
11
   Id.
12
   Kenvin v. Newburger, Loeb Co., 37 F.R.D. 473, 474 (S.D.N.Y. 1965).
13
   Id.
                                                        18
              Case 20-03016 Document 26 Filed in TXSB on 07/08/20 Page 7 of 8



Severance of Bankymed would be improper and premature

         8.        Federal Rule of Bankruptcy Procedure 7021 allows courts to sever claims against any

party.14 While courts have broad discretion to sever issues tried before it, Courts should refuse to

sever claims if the court believes that severance will result in delay, inconvenience, or added

expense.15 Because the claims against the Transfer Defendants all surround the same operative sets

of facts and circumstances, there will be much overlap in the written discovery and depositions

conducted by each party. From an efficiency standpoint, having the claims against the Transfer

Defendants managed under the same cause of action will be quicker, more convenient, and less

expensive than having severed claims against each Defendant.

         9.        Severance of any claims against parties is also premature and should be revisited at a

later date if any Transfer Defendant is concerned that it will be prejudiced by its involvement in a

joint trial. The instant case is in its initial cases, and there is ample time for a claim to be severed if

prejudice is shown,16 but it currently makes more sense for the claims to be managed jointly for

efficiency and cost purposes. For these reasons, the Court should deny Bankymed’s alternative

request for severance at this time.

                                                       PRAYER

              For the abovementioned reasons, Plaintiff requests that the Motion to Dismiss be denied,

and Bankmed’s alternative request to sever the claims against Bankymed also be denied. Plaintiff

further requests all other relief to which it is entitled.




14
   Fed. R. Bank. P. 7021 (adopting Fed. R. Civ. P. 21).
15
   See Wagoneka v. KT&G USA Corp., 2019 U.S. Dist. LEXIS 145513 at *9 (E.D.TX Aug. 9, 2019) (citing In re Rolls
Royce Corp., 775 F.3d 671, 680 n. 40 (5th Cir. 2014)).
16
   See, e.g., Wagoneka, 2019 U.S. Dist. LEXIS 145513 at *16 (stating that the case was in its initial stages and any issue
of fairness or efficiency concerns by a joint trial could be better addressed at a later date).
                                                           18
         Case 20-03016 Document 26 Filed in TXSB on 07/08/20 Page 8 of 8




                                             Respectfully Submitted,

                                             WALSTON BOWLIN, LLP

                                             /s/ Clifford H. Walston
                                             CLIFFORD WALSTON
                                             cliff@walstonbowlin.com
                                             State Bar No. 24037666
                                             4299 San Felipe Street, Suite 300
                                             Houston, Texas 77027
                                             (713) 300-8700
                                             (713) 583-5020 Fax
                                             ATTORNEY FOR PLAINTIFF


                                 CERTIFICATE OF SERVICE

       I hereby certify that I have served all counsel of record and parties in accordance with the

Federal Rules of Bankruptcy Procedure on July 8, 2020.


                                                            /s/ Cliff Walston    .
                                                            Cliff Walston




                                                 18
